Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4, 10, 14, 18-21, and 28-43 are cancelled.
Claims 1-3, 5-9, 11-13, 15-17, and 22-27 are examined.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “identifier” of claim 12 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 12, 13, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites the limitation “dynamically adjust the ratio of particle-occupied droplets to particle- unoccupied droplets that are partition-directed over a period of time”. The subject matter is not supported in the written description where specification does not describe how to dynamically adjust the ratio. 
Claim 12, 13, and 17 recites limitation “Identifier”. The subject matter is not supported in the written description where specification does not describe the limitation identifier i.e. what is identifier and how identifies the number of particle-occupied and/or particle-unoccupied droplets deflected into the well.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the expression “a particle-occupied droplet” this expression has already been used in claim 1. Therefore, should be written as “the particle-occupied droplet”. Also, “a barcoded solid support has already been used in claim 15. Therefore, should be written as “the barcoded solid support
Claim 23 recites the limitation "the flow cell".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 6-9, 11, and 22-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robert (US 6079836).
Regarding claim-1, Robert discloses a system for flow cytometrically dispensing droplets into partitions (Abstract; Fig.1), the system comprising: 
a droplet sorting system (Fig.1, 3) comprising: 
a droplet stream generator (droplet generator 27, Fig.1, 3) configured to generate a stream (interconnected droplet stream 22, Fig.1, 3) of both particle-occupied droplets and particle-unoccupied droplets from liquid exiting (exist port 18, Fig.1, 3) a flow cell (fluid flow chamber 14, Fig.1, 3) (Check: Col.1 line62-67 to Col.2 line1-8; Claim-9); and 
a droplet sorter (24, Fig.1, 3) configured to partition-direct particle-occupied (charged droplet 23C, Fig1, 3) and particle- unoccupied droplets (uncharged droplet 23, Fig.1, 3) (Check: Col.1 line55-61; Col.2 line27-43; Col.9 line35-44; Claim-9).

Regarding claim-2, Robert discloses wherein the droplet sorter (24, Fig.1,3) comprises: 
a droplet charger (charging collar 31, Fig1,3) configured to charge droplets of the droplet stream (22) (Check: Col.2 line27-43; Claim-9); 
a droplet deflector (deflection plates 33 and 35, Fig1,3) configured to deflect charged droplets (23C) into a partition (Check: Col.2 line27-43; Claim-9); and 
a controller (control workstation 50, Fig1) configured to control the droplet charger (31) and droplet deflector (33 and 35) to partition direct particle-occupied (23C) and particle-unoccupied droplets (23) (Check: Col.2 line19-25, 44-58; Claim-10).

Regarding claim-3, Robert discloses wherein the controller is configured to partition direct a first predetermined number of particle-occupied droplets (23C) and a second predetermined number of particle-unoccupied droplets (23). It is easily derived by a person skilled in the art from present disclosure that droplet (fluid stream 22) is configured to partition direct a first predetermined number of particle-occupied droplets (23C) and a second predetermined number of particle-unoccupied droplets (23) by deflection plate which is controlled by controller 50, see be seen in Fig.1 and (Check: Col.2 line19-25, 44-58; Claim-10).

Regarding claim-6, Robert discloses wherein the system is configured to dynamically adjust the ratio of particle-occupied droplets to particle- unoccupied droplets that are partition-directed over a period of time (Check: Col.2line26-58; Fig.1, 3). It is easily derived by a person skilled in the art from present disclosure that droplet (fluid stream 22) when passed through deflection plates, the deflection plate 33, 35 of droplet sorter adjust the ratio of particle-occupied droplets (23C) to particle- unoccupied droplets (23) that are partition-directed over a period of time and deflects charged/desired particles towards container 41 and uncharged/undesired particles towards container 43.

Regarding claim-7, Robert discloses wherein the system is configured to dynamically instruct the droplet sorter (24, Fig.1,3) to partition-direct each droplet by default or partition-direct only desired particle-occupied droplets (23C) by default (In order to controllably sort an individual droplet 23 that breaks off or separates from the fluid stream exiting the flow chamber's outlet port 18, the droplet sorter 24 employs an electrostatic charging collar 31 surrounding the travel path 26 of the droplet sequence. Charging collar 31 may comprise a metallic cylinder that Check: Col.2line26-58; Fig.1, 3).

Regarding claim-8, Robert discloses wherein the droplets have a predetermined volume. It is easily derived by a person skilled in the art from present disclosure that droplet (fluid stream 22) has predetermined volume of (23C and 23 respectively) based on required specification of an apparatus and can be adjusted by controlling the amount of saline carrier fluid and sample fluid 

Regarding claim-9, Robert discloses wherein the droplet generator (27) is configured to dynamically adjust the predetermined volume of the droplets. It is easily derived by a person skilled in the art from present disclosure that droplet (fluid stream 22) has predetermined volume of (23C and 23 respectively) based on required specification of an apparatus and can be adjusted by controlling the amount of saline carrier fluid and sample fluid (particle/cell sample) introduced in droplet generator 27 which ultimately adjust the amount of fluid stream volume 22 coming out of droplet generator, can be seen in Fig.1.

Regarding claim-11, C wherein the partition is a well of a multi-well plate (container 41, 43).

Regarding claim-22, Robert discloses wherein the system further comprises: 
a flow cell fluid (flow chamber 14, Fig.1, 3) configured to flow a stream of a particle containing liquid past an interrogation point (Check: Col.1 line62-67 to Col.2 line1-8; Claim-9); a light source (laser 17, Fig.1, 3) for irradiating the interrogation point; and a detector (optical detector 20, Fig.3 for detecting light from the interrogation point (Check: Col.1 line28-44; Fig1, 3).

Regarding claim-23, Robert discloses a method for flow cytometrically dispensing droplets (Abstract; Fig.1) into partitions, the method comprising: 
Check: Col.1 line62-67 to Col.2 line1-8; Claim-9); and 
partition directing droplets of the droplet stream (22) with a droplet sorter (24) configured to partition-direct particle-occupied and particle-unoccupied droplets (Check: Col.1 line55-61; Col.2 line27-43; Col.9 line35-44; Claim-9).

Regarding claim-24, Robert discloses wherein the droplet sorter (24) comprises: 
a droplet charger (charging collar 31, Fig1,3) configured to charge droplets of the droplet stream (22) (Check: Col.2 line27-43; Claim-9);
 a droplet deflector (deflection plates 33 and 35, Fig1,3) configured to deflect charged droplets (23C) into a partition (Check: Col.2 line27-43; Claim-9); and 
a controller (control workstation 50, Fig1) configured to control the droplet charger (31)  and droplet deflector (33 and 35) to partition direct particle-occupied (23C) and particle-unoccupied droplets (23) (Check: Col.2 line19-25, 44-58; Claim-10)..

Regarding claim-25, Robert discloses wherein the controller is configured to partition direct a first predetermined number of particle-occupied droplets (23C) and a second predetermined number of particle-unoccupied droplets (23). It is easily derived by a person skilled in the art from present disclosure that droplet (fluid stream 22) is configured to partition direct a first predetermined number of particle-occupied droplets (23C) and a second predetermined number of particle-unoccupied droplets (23) by deflection plate which is controlled by controller 50, see be seen in Fig.1 and (Check: Col.2 line19-25, 44-58; Claim-10).
Regarding claim-26, Robert discloses wherein the controller comprises a processor and a memory operably coupled thereto, wherein the memory comprises instructions stored thereon, which, when executed by the processor, cause the processor to specify to the droplet sorter (24) the particle-occupied droplets (23C) and particle-unoccupied droplets (23) to be partition directed (The stored sorting data, which is to be compared with signals generated from downstream detection circuitry, is then read out of an offset location in the memory device, which corresponds to a delay of one transit period from the droplet sorter 24 to the detection circuitry. In this example, the transit time is divided by 1/256,000 to determine the offset. In this manner, the delayed sorting information signals are effectively made concurrent with the real time detection signals from the gap and drop detectors. The data is then analyzed to determine if the events of interest are qualified, and the difference between the signals is written to memory for processing by the system processor, Col.10 line45-56).

Claims 1-3, 5-9, 11-13, 15-17, 22-25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edward (US 20150050638).
Regarding claim-1, Edward discloses a system for flow cytometrically dispensing droplets into partitions (Background; Fig.1, 4), the system comprising: 
a droplet sorting system (Fig.1, 4) comprising: 
a droplet stream generator configured to generate a stream (fluid stream 114, Fig.1) of both particle-occupied droplets (128, 130 Fig.1) and particle-unoccupied droplets (132, Fig.1) from liquid exiting a flow cell (nozzle 102) (The sheath fluid supplied by conduit 110 is combined with the sample fluid in the nozzle 102 and flows downwardly out of the nozzle 102 to form fluid stream 114.) (Check: [0019]; [0023]); and 
Check: [0020]; [0023]).

Regarding claim-2, Edward discloses wherein the droplet sorter (Fig.1) comprises: 
a droplet charger (charging pulse 150, Fig.1) configured to charge droplets of the droplet stream (114) (Check: [0020]; [0021]; [0022]; [0023]); 
a droplet deflector (deflection plates 124 and 126 Fig1,3) configured to deflect charged droplets (128, 130) into a partition (Check: [0020]; [0023]); and 
a controller (controller 146, Fig1) configured to control the droplet charger (31) and droplet deflector (33 and 35) to partition direct particle-occupied (128, 130) and particle-unoccupied droplets (132) (Check: [0021]; [0022]; [0023]; [0024]; [0025]; [0026]).

Regarding claim-3, Edward discloses wherein the controller (146) is configured to partition direct a first predetermined number of particle-occupied droplets (128, 130) and a second predetermined number of particle-unoccupied droplets (132) (When the droplets from the deflected droplet streams 128, 130 and the non-deflected droplet stream 132, that contain a charge, impinge on the conductive mesh 134, the charge of the droplets is transferred to the conductive mesh 134. The conductive mesh accumulates the charges from the droplets over a predetermined short period of time prior to dissipating. The conductive mesh 134 is connected by wire 136 to an electrometer 144 that detects the accumulated charge on the conductive mesh 134. The electrometer 144 generates an output signal that is transmitted to the controller 146 Check: [0023]; Fig.1, 6). It is easily derived by a person skilled in the art from present disclosure that droplet (fluid stream 114) has predetermined volume of (128, 130 and 132) based on required specification of an apparatus and can be adjusted by controlling the amount of sheath and sample fluid in nozzle which ultimately adjust the amount of fluid stream 114 coming out of nozzle, can be seen in Fig.1.

Regarding claim-5, Edward discloses system further comprising an input module (display 148, Fig.1) operably connected to the droplet sorter, wherein the input module is configured to receive an input message specifying the particle-occupied and particle-unoccupied droplets to be partition directed (Check: [0023]; Fig.1, 6).

Regarding claim-6, Edward discloses wherein the system is configured to dynamically adjust the ratio of particle-occupied droplets (128, 130) to particle- unoccupied droplets (132) that are partition-directed over a period of time [Check: [0023]; Fig.1, 6).

Regarding claim-7, Edward discloses wherein the system is configured to dynamically instruct the droplet sorter to partition-direct each droplet by default or partition-direct only desired particle-occupied droplets by default [Check: [0021]; [0022]; [0023]; [0024]; [0025]; [0026]); Fig.1, 6).

Regarding claim-8, Edward discloses wherein the droplets have a predetermined volume (FIG. 1 is a schematic block diagram illustrating an embodiment of the timing and phase Check: [0019]; and also [0023]). It is easily derived by a person skilled in the art from present disclosure that droplet (fluid stream 114) has predetermined volume based on required specification of an apparatus and can be adjusted by controlling the amount of sheath and sample fluid introduced in nozzle.

Regarding claim-9, Edward discloses wherein the droplet generator is configured to dynamically adjust the predetermined volume of the droplets (FIG. 1 is a schematic block diagram illustrating an embodiment of the timing and phase adjustment system 100 for the separation of drops from a fluid stream in a flow cytometer. As illustrated in FIG. 1, sample reservoir 104 is connected to nozzle 102 by conduit 106. Sample reservoir 104 provides sample particles to be separated by the flow cytometer illustrated in FIG. 1. Sheath reservoir 108 is also connected to the nozzle 102 and supplies sheath fluid via conduit 110 to the nozzle 102. The sheath fluid supplied by conduit 110 is combined with the sample fluid in the nozzle 102 and flows downwardly out of the nozzle 102 to form fluid stream 114) (Check: [0019]; and also [0023]). It is easily derived by a person skilled in the art from present disclosure that droplet (fluid stream 114) has predetermined volume based on required specification of an apparatus and 

Regarding claim-11, Edward discloses wherein the partition is a well of a multi-well plate (collector 138, 142, and waste collector 140, Fig.1) (Check: [0023])

Regarding claim-12, Edward discloses wherein the system is configured to record an identifier (conductive mesh 134, Fig.1) identifying the well of the multi-well plate (collector 138, 142, and waste collector 140) into which a droplet is directed (Check: [0023]; Fig.1, 6).

Regarding claim-13, Edward discloses wherein the identifier (conductive mesh 134, Fig.1) identifies the number of particle-occupied and/or particle-unoccupied droplets deflected into the well (138, 140, 142) (Check: [0023]; Fig.1, 6).

Regarding claim-15, Edward discloses wherein the system comprises a cellular sample source, a barcoded solid support source and a cell lysis agent source (These cells and particles may be biological or physical samples that are collected for analysis and/or separation. The sample is mixed with a sheath fluid for transporting the particles through the flow cytometer. The particles may comprise biological cells, calibration beads, physical sample particles, or other particles of interest, which are collectively referred to herein as "particles.", [0001]).

Regarding claim-16, Edward discloses wherein the system is configured to direct a particle-occupied droplet (128, 130) comprising a cell, a particle-occupied droplet comprising a 

Regarding claim-17, Edward discloses wherein the system is further configured to record an identifier (conductive mesh 134, Fig.1) identifying the partition into which the particle-occupied droplet (128, 130) comprising the cell, the particle-occupied droplet (128, 130) comprising the barcoded solid support and the particle-unoccupied droplet (132) comprising the lysis agent are directed (Check: [0023]; Fig.1, 6).

Regarding claim-22, Edward discloses wherein the system further comprises: 
a flow cell (nozzle 102, Fig.1) configured to flow a stream of a particle (fluid stream 114, Fig.1) containing liquid past an interrogation point (defined at point 120); 
a light source (strobe 120, Fig.1) for irradiating the interrogation point (strobe 120 emits a light signal that illuminates the fluid stream 114 at the droplet separation point 116, [0026]); and 


Regarding claim-23, Edward discloses a method for flow cytometrically dispensing droplets (Background; Fig.1, 4) into partitions, the method comprising: 
producing from liquid exiting the flow cell a droplet stream (fluid stream 114, Fig.1) comprising particle-occupied droplets (128, 130 Fig.1) and particle-unoccupied droplets (132 Fig.1) (The sheath fluid supplied by conduit 110 is combined with the sample fluid in the nozzle 102 and flows downwardly out of the nozzle 102 to form fluid stream 114, [0019]) (Check: [0019]; [0023]); and
partition directing droplets of the droplet stream (114) with a droplet sorter (defined by combination of charge pulse 150, and deflection plate 124, 126 Fig.1) configured to partition-direct particle-occupied (128, 130) and particle-unoccupied droplets (132) (Check: [0020]; [0023]).

Regarding claim-24, Edward discloses wherein the droplet sorter (defined by combination of charge pulse 150, and deflection plate 124, 126 Fig.1) comprises: 
a droplet charger (charging pulse 150, Fig.1) configured to charge droplets of the droplet stream (114) (Check: [0020]; [0021]; [0022]; [0023]);; 
Check: [0020]; [0023]); and 
a controller (controller 146, Fig1) configured to control the droplet charger (31) and droplet deflector (33 and 35) to partition direct particle-occupied (128, 130)  and particle-unoccupied droplets (132) (Check: [0021]; [0022]; [0023]; [0024]; [0025]; [0026]).

Regarding claim-25, Edward discloses wherein the controller (146) is configured to partition direct a first predetermined number of particle-occupied droplets (128, 130) and a second predetermined number of particle-unoccupied droplets (132) (When the droplets from the deflected droplet streams 128, 130 and the non-deflected droplet stream 132, that contain a charge, impinge on the conductive mesh 134, the charge of the droplets is transferred to the conductive mesh 134. The conductive mesh accumulates the charges from the droplets over a predetermined short period of time prior to dissipating. The conductive mesh 134 is connected by wire 136 to an electrometer 144 that detects the accumulated charge on the conductive mesh 134. The electrometer 144 generates an output signal that is transmitted to the controller 146 indicating the accumulated charge on the conductive mesh 134 for a predetermined period) [Check: [0023]; Fig.1, 6). It is easily derived by a person skilled in the art from present disclosure that droplet (fluid stream 114) has predetermined volume of (“128, 130” and “132”) based on required specification of an apparatus and can be adjusted by controlling the amount of sheath and sample fluid in nozzle which ultimately adjust the amount of fluid stream 114 coming out of nozzle, can be seen in Fig.1.

Regarding claim-27, Edward discloses wherein the method further comprises inputting into an input module (display 148, Fig.1) operably connected to the droplet sorter an input message specifying the particle-occupied and particle-unoccupied droplets to be partition directed (Check: [0023]; Fig.1, 6).

Claims 1-3, 5-9, 11-13, 15-17, and 22-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vladimir (US 20140309795).
Regarding claim-1, Vladimir discloses a system for flow cytometrically dispensing droplets into partitions (Abstract; Fig.1), the system comprising: 
a droplet sorting system (Fig.1) comprising: 
a droplet stream generator (nozzle 102, Fig.1) configured to generate a stream (flow stream 111, Fig.1) of both particle-occupied droplets (125, 127 Fig.1) and particle-unoccupied droplets (126, Fig.1) from liquid exiting a flow cell (104, Fig.1) (Check: [0079]); and 
a droplet sorter (combination of charging element and deflection plates) configured to partition-direct particle-occupied (125, 127) and particle- unoccupied droplets (126) (To charge the droplet, the flow cell includes a charging element whose electrical potential can be rapidly changed. Because the cell stream exits the flow cell in a substantially downward vertical direction, the droplets also propagate in that direction after they are formed. Droplets, whether they are charged or are uncharged must be collected in a sample collection vessel that is appropriately directed to collect the one or more flow streams generated by the deflection plates, [0004]; and also check [0086]).

Regarding claim-2, Vladimir discloses wherein the droplet sorter (combination of charging element and deflection plates) comprises: 
a droplet charger (charging pulse 150, Fig.1) configured to charge droplets of the droplet stream (125, 127); a droplet deflector (deflection plates 124, Fig1) configured to deflect charged droplets (125, 127) into a partition (To charge the droplet, the flow cell includes a charging element whose electrical potential can be rapidly changed. Because the cell stream exits the flow cell in a substantially downward vertical direction, the droplets also propagate in that direction after they are formed. Droplets, whether they are charged or are uncharged must be collected in a sample collection vessel that is appropriately directed to collect the one or more flow streams generated by the deflection plates, [0004]; and, also check [0086]); and 
a controller (controller 114, Fig1) configured to control the droplet charger and droplet deflector (124) to partition direct particle-occupied (125, 127) and particle-unoccupied droplets (126) (In some embodiments a set-up controller 114 may be operationally connected to the flow cytometer 100 and automatically initiate the adjustment of a series of parameters in the flow cytometer based upon the nozzle diameter determined from the image received by the camera. The parameters may include any flow cytometric parameter such as hydrostatic pressure, drop charge, deflection voltage, charge correction value, drop delay, drop frequency, drop amplitude, and charge phase, [0081]; Fig.1).

Regarding claim-3, Vladimir discloses wherein the controller (114) is configured to partition direct a first predetermined number of particle-occupied droplets (125, 127) and a second predetermined number of particle-unoccupied droplets (126) (The set-up controller 114 may be operationally connected to a fluidic system 115 that may control the rate 

Regarding claim-5, Vladimir discloses system further comprising an input module (mouse, keyboard, or the like; [0130]) operably connected to the droplet sorter, wherein the input module is configured to receive an input message specifying the particle-occupied and particle-unoccupied droplets to be partition directed (The set-up controller 118 may take further action depending parameters input in the device. One aspect of the invention is the application of an input value for drop-volume into the set-up controller 114. The drop volume may be determined by any means such as empirical measurements of a volume after a set number of drops from a particular nozzle diameter have been collected in a defined period of time. The drop volume may then be input into the set-up controller 114. In some embodiments the controller may cause the fluidics system 115 to pause after a set volume is dispensed to a collection vessel 118. This method beneficially improves a collection protocol because the use of a calibrated drop volume may provide a more accurate determination of collection volume than conventional methods which rely on drop count to control collection times. Using methods of this invention and the sorted fluid volume information available, an additional "stopping rule" for the sorting process may be implemented, [0088]; Fig.3, and also Check: [0012]; [0048-0049]; [0130]; Fig.1)

Regarding claim-6, Vladimir discloses wherein the system is configured to dynamically adjust the ratio of particle-occupied droplets (125, 27) to particle- unoccupied droplets (126) that are partition-directed over a period of time ( In some embodiments a set-up controller 114 may 

Regarding claim-7, Vladimir discloses wherein the system is configured to dynamically instruct the droplet sorter (combination of charging element and deflection plates) to partition-direct each droplet by default or partition-direct only desired particle-occupied droplets (125, 127) by default (Check: [0026]; [0091] with [0081-0082]; Fig.1)

Regarding claim-8, Vladimir discloses wherein the droplets have a predetermined volume (The volume of a droplet is conventionally estimated by the hydrodynamic properties of the flow stream and the nozzle dimensions, Check: [0004]). It is easily derived by a person skilled in the art from present disclosure that droplet (fluid stream 111) has predetermined volume based on required specification of an apparatus and can be adjusted by controlling the amount of sheath and sample fluid introduced in flow cell.

Regarding claim-9, Vladimir discloses wherein the droplet generator is configured to dynamically adjust the predetermined volume of the droplets (The volume of a droplet is conventionally estimated by the hydrodynamic properties of the flow stream and the nozzle dimensions, Check: [0004]). It is easily derived by a person skilled in the art from present disclosure that droplet (fluid stream 111) has predetermined volume based on required specification of an apparatus and can be adjusted by controlling the amount of sheath and sample fluid introduced in nozzle which ultimately adjust the amount of fluid stream 111 coming out of nozzle, can be seen in Fig.1.

Regarding claim-11, Vladimir discloses wherein the partition is a well of a multi-well plate (vessel 128, 129, and waste vessel 118, Fig.1) (Check: [0086])

Regarding claim-12, Vladimir discloses wherein the system is configured to record an identifier (camera 120, Fig.1) identifying the well of the multi-well plate (vessel 128, 129, 118) into which a droplet (127, 125, 126 respectively) is directed (Check: [0084]; [0085]; [0087]).

Regarding claim-13, Vladimir discloses wherein the identifier (camera 120, Fig.1) identifies the number of particle-occupied (127, 125) and/or particle-unoccupied droplets (126) deflected into the well (128, 129, 118 respectively) (Check: [0084]; [0085]; [0087]).

Regarding claim-15, Edward discloses wherein the system comprises a cellular sample source, a barcoded solid support source and a cell lysis agent source (Flow cytometers known in the art are used for analyzing and sorting particles in a fluid sample, such as cells of a blood 

Regarding claim-16, Vladimir discloses wherein the system is configured to direct a particle-occupied droplet (127, 125) comprising a cell, a particle-occupied droplet (127, 125) comprising a barcoded solid support and a particle-unoccupied droplet (132) comprising a lysis agent into the same partition (Flow cytometers known in the art are used for analyzing and sorting particles in a fluid sample, such as cells of a blood sample or particles of interest in any other type of biological or chemical sample. A flow cytometer typically includes a sample reservoir for receiving a fluid sample, such as a blood sample, and a sheath reservoir containing a sheath fluid. The flow cytometer transports the particles (hereinafter called "cells") in the fluid sample as a cell stream to a flow cell, while also directing the sheath fluid to the flow cell, [0002], As a cell moves through the interrogation point, it causes the laser light to scatter. The laser light also excites components in the cell stream that have fluorescent properties, such as fluorescent markers that have been added to the fluid sample and adhered to certain cells of interest, or fluorescent beads mixed into the stream, [0003]).
Regarding claim-17, Vladimir discloses wherein the system is further configured to record an identifier (camera 120, Fig.1) identifying the partition into which the particle-occupied droplet (127, 125) comprising the cell, the particle-occupied droplet (127, 125) comprising the barcoded solid support and the particle-unoccupied droplet (126) comprising the lysis agent are directed (Check: [0084]; [0085]; [0087]).

Regarding claim-22, Vladimir discloses wherein the system further comprises: 
a flow cell (104, Fig.1) configured to flow a stream of a particle (fluid stream 111, Fig.1) containing liquid past an interrogation point (103); a light source (laser 112, Fig.1) for irradiating the interrogation point; and a detector (109, Fig.1) for detecting light from the interrogation point (Check: [0079]; Fig.1).

Regarding claim-23, Vladimir discloses a method for flow cytometrically dispensing droplets (Abstract; Fig.1) into partitions, the method comprising: 
producing from liquid exiting the flow cell (104, Fig.1) a droplet stream (fluid stream 111, Fig.1) comprising particle-occupied droplets (127, 125 Fig.1) and particle-unoccupied droplets (126, Fig.1) (Check: [0079])); and
partition directing droplets of the droplet stream (111) with a droplet sorter (combination of charging element and deflection plates) configured to partition-direct particle-occupied (127, 125) and particle-unoccupied droplets (126) (To charge the droplet, the flow cell includes a charging element whose electrical potential can be rapidly changed. Because the cell stream exits the flow cell in a substantially downward vertical direction, the droplets also propagate in that direction after they are formed. Droplets, whether they are charged or are uncharged must be 

Regarding claim-24, Vladimir discloses wherein the droplet sorter (combination of charging element and deflection plates) comprises: 
a droplet charger (charging pulse 150, Fig.1) configured to charge droplets of the droplet stream (125, 127); a droplet deflector (deflection plates 124, Fig1) configured to deflect charged droplets (127, 125) into a partition (To charge the droplet, the flow cell includes a charging element whose electrical potential can be rapidly changed. Because the cell stream exits the flow cell in a substantially downward vertical direction, the droplets also propagate in that direction after they are formed. Droplets, whether they are charged or are uncharged must be collected in a sample collection vessel that is appropriately directed to collect the one or more flow streams generated by the deflection plates, [0004]; and, also check [0086]); and 
a controller (controller 114, Fig1) configured to control the droplet charger and droplet deflector (124) to partition direct particle-occupied (127, 125)  and particle-unoccupied droplets (126) (In some embodiments a set-up controller 114 may be operationally connected to the flow cytometer 100 and automatically initiate the adjustment of a series of parameters in the flow cytometer based upon the nozzle diameter determined from the image received by the camera. The parameters may include any flow cytometric parameter such as hydrostatic pressure, drop charge, deflection voltage, charge correction value, drop delay, drop frequency, drop amplitude, and charge phase, [0081]; Fig.1).

Regarding claim-25, Vladimir discloses wherein the controller (146) is configured to partition direct a first predetermined number of particle-occupied droplets (128, 130) and a second predetermined number of particle-unoccupied droplets (132) (When the droplets from the deflected droplet streams 128, 130 and the non-deflected droplet stream 132, that contain a charge, impinge on the conductive mesh 134, the charge of the droplets is transferred to the conductive mesh 134. The conductive mesh accumulates the charges from the droplets over a predetermined short period of time prior to dissipating. The conductive mesh 134 is connected by wire 136 to an electrometer 144 that detects the accumulated charge on the conductive mesh 134. The electrometer 144 generates an output signal that is transmitted to the controller 146 indicating the accumulated charge on the conductive mesh 134 for a predetermined period) [Check: [0023]; Fig.1, 6). It is easily derived by a person skilled in the art from present disclosure that droplet (fluid stream 114) has predetermined volume of (“128, 130” and “132”) based on required specification of an apparatus and can be adjusted by controlling the amount of sheath and sample fluid in nozzle which ultimately adjust the amount of fluid stream 114 coming out of nozzle, can be seen in Fig.1.

Regarding claim-26, Vladimir discloses wherein the controller comprises a processor and a memory operably coupled thereto, wherein the memory comprises instructions stored thereon, which, when executed by the processor, cause the processor to specify to the droplet sorter (combination of charging element and deflection plates) the particle-occupied droplets (127, 125) and particle-unoccupied droplets (126) to be partition directed (directed to vessels 128, 118, 129) (Check: [0012]; [0048-0049]; [0130];  Fig.1).

Regarding claim-27, Vladimir discloses wherein the method further comprises inputting into an input module (mouse, keyboard, or the like; [0130]) operably connected to the droplet sorter an input message specifying the particle-occupied and particle-unoccupied droplets to be partition directed (The set-up controller 118 may take further action depending parameters input in the device. One aspect of the invention is the application of an input value for drop-volume into the set-up controller 114. The drop volume may be determined by any means such as empirical measurements of a volume after a set number of drops from a particular nozzle diameter have been collected in a defined period of time. The drop volume may then be input into the set-up controller 114. In some embodiments the controller may cause the fluidics system 115 to pause after a set volume is dispensed to a collection vessel 118. This method beneficially improves a collection protocol because the use of a calibrated drop volume may provide a more accurate determination of collection volume than conventional methods which rely on drop count to control collection times. Using methods of this invention and the sorted fluid volume information available, an additional "stopping rule" for the sorting process may be implemented, [0088]; Fig.3, and also Check: [0012]; [0048-0049]; [0130]; Fig.1).

Conclusion
A similar rejection can be applied to Independent claims and some dependent claims by using references US 20130340539 A1, US 20090107893 A1, US 20140051064 A1, and US 20050227362 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/Examiner, Art Unit 3651